— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment. Claimant, a general clerk, made no effort to find employment between September 16, 1974 and October 3, 1974. Subsequent thereto her total efforts to find employment amounted to three "in person” contacts and others by telephone. In addition, claimant alleges that as the result of an ear infection she cannot use public transportation, because the motion makes her ill, and that she cannot use private transportation beyond an area that can be reached in 15 minutes. There is *1029substantial evidence in this record to support the board’s finding that the claimant was not available for employment because she was not sufficiently diligent in her efforts to secure employment (Matter of Pantel [Catherwood], 35 AD2d 681; Matter of Bennett [Catherwood] 33 AD2d 946). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.